Appellant insists that he was, under the facts, entitled to a charge submitting the law of assault with intent to murder.
Our attention was not heretofore directed to the fact that the statement of facts was not filed within the time required by law and could not therefore be considered.
It appears that notice of appeal was given on the 14th day of June, 1944. The statement of facts was not filed until September 15, 1944, which was ninety-two days after notice of appeal was given.
Under the express provisions of Article 760, C. C. P., the statement of facts in order to be considered must be filed within ninety days "from the date the notice of appeal is given."
Without a statement of facts, errors alleged in the charge are not subject to be reviewed by us.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
           ON REQUEST FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.